RYAN, Circuit Judge,
concurring.
In the initial decision of this case by a panel of which I was a member, I concurred in the opinion for affirmance. I thought then, for the reasons expressed in Judge Norris’s opinion for the panel, that the plaintiffs had suffered no deprivation of free speech rights under the First Amendment. I now think that in so concluding, I was in error.
I am now persuaded, for the reasons detailed in Judge Cole’s excellent opinion for the court, en banc, that the district court’s judgment in favor of the defendants must be reversed.